     Case 5:19-cv-00162 Document 31 Filed 11/06/19 Page 1 of 1 PageID #: 87



                       IN THE UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF WEST VIRGINIA

MARK MEYERS, in his own right
and on behalf of others similarly situated;

                Plaintiff,

v.                                           CIVIL ACTION NO: 5:19-cv-00162

BLUESTONE INDUSTRIES, INC., and
JILLEAN L. JUSTICE,
JAMES C. JUSTICE III and
JAMES T. MILLER, individually

                Defendants.


                                CERTIFICATE OF SERVICE

       I, Greg A. Hewitt, counsel for the plaintiff, Mark Meyer, do hereby certify that copies of

the Plaintiff’s Response to Defendants’ Amended First Set of Interrogatories and Requests

for Production of Documents to Plaintiff were served upon counsel of record in the above cause

by enclosing the same in an envelope addressed to said attorney at the business address as

disclosed in the pleadings of record herein as follows:

       Christopher D. Pence, Esq.
       Hardy Pence PLLC
       #10 Hale Street, 4th Floor
       Charleston, WV 25301

the same being the last known address with postage fully paid and depositing said envelope in the

United States Mail on the 6th day of November, 2019.



                                                 /s/ Greg A. Hewitt
                                                  Greg A. Hewitt (WVSB 7457)
                                                 Counsel for Plaintiff
